Citation Nr: 0113868	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-00 012A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Evaluation of service-connected residuals of a right 
tibial stress fracture, rated as noncompensably disabling 
from February 10, 1998.  

4.  Evaluation of service-connected residuals of a left 
tibial stress fracture, rated as noncompensably disabling 
from February 10, 1998.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1995 
to February 1998.  

This appeal arises from two rating actions of the St. 
Petersburg, Florida, Regional Office (RO).  Specifically, in 
a September 1998 rating action, the RO, in pertinent part, 
granted claims for service connection for right and left 
tibial stress fractures.  Noncompensable evaluations were 
assigned for each of these service-connected disabilities, 
effective from February 10, 1998.  Service connection for a 
left knee strain was denied in the September 1998 rating 
decision.  Thereafter, by a July 1999 rating action, the RO 
confirmed the denial of service connection for a left knee 
strain and also denied service connection for a right knee 
strain and for a major depressive disorder.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board of Veterans' Appeals (Board) were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Initially, the Board acknowledges that, in an April 2001 
statement in the present case, the veteran's representative 
requested that the veteran's case be reviewed in conjunction 
with all applicable laws and regulations, including the 
Veterans Claims Assistance Act of 2000.  In so doing and in 
an effort to assist the RO, the Board has reviewed the claims 
file and has identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, the Board notes that, at a VA joints 
examination conducted in February 1999, the veteran reported 
that she participated in a work-study program with the VA.  A 
vocational rehabilitation folder is not included with the 
veteran's claims folder.  Thus, the Board believes that, on 
remand, the RO should attempt to obtain and to associate with 
the veteran's claims folder any VA vocational rehabilitation 
folder that may have been compiled for the veteran.  See 
Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control" and that 
any such documents relevant to the issue under consideration 
must be included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  

I.  Depression

Specifically with regard to the veteran's claim for service 
connection for depression, the Board notes that her service 
personnel records indicate that she was discharged from 
active military duty in February 1998.  Shortly thereafter, 
in April 1998, she began to receive psychiatric treatment at 
the VA Medical Center (VAMC) in Bay Pines, Florida.  These 
outpatient medical records provide a diagnosis of major 
depression.  Furthermore, a VA mental disorders examination 
conducted in February 1999 provided a diagnostic impression 
of a major depressive disorder.  

The service medical records, however, are negative for 
complaints of, treatment for, or findings of depression.  
Additionally, in the VA Form 21-526, Veteran's Application 
For Compensation Or Pension (Application), which was dated in 
January 1998 prior to the veteran's separation from active 
military duty, the veteran did not list depression, or any 
other mental illness, as one of the disabilities that she was 
experiencing at that time.  Furthermore, at the veteran's 
initial VA outpatient treatment session in April 1998, she 
simply stated that she had hoped to make a career with the 
military but that she was discharged after only three years 
due to leg injuries.  She also explained that, after she 
entered active duty, her husband informed her that he wanted 
a divorce.  Not until a May 1998 treatment session did the 
veteran specifically state that she had begun to experience 
psychiatric symptoms during her active duty.  In particular, 
she stated that her mood had changed in the last several 
months of her service because she felt that she "could not 
do what was needed for re-enlistment."  

The Board acknowledges the lack of evidence specifically 
associating the veteran's current depression with her active 
military duty.  However, in view of the evidence reflecting 
recent treatment for major depression shortly after discharge 
from active military duty, the Board concludes that, on 
remand, the veteran should be accorded a pertinent VA 
examination to determine the current severity and etiology of 
this disability.  

II.  Residuals Of Right And Left Tibial Stress Fractures

Review of the claims folder indicates that the RO currently 
evaluates the veteran's service-connected residuals of right 
and left tibial stress fractures under the diagnostic code 
which rates impairment resulting from tenosynovitis.  
According to this diagnostic code, tenosynovitis is evaluated 
based upon the limitation of motion of the affected parts.  
38 C.F.R. § 4.71a, Code 5024 (2000).  See also, 38 C.F.R. 
§ 4.71a, Code 5260 (regarding limitation of flexion of the 
leg) and 38 C.F.R. § 4.71a, Code 5261 (regarding limitation 
of extension of the leg).  

These service-connected disorders may also be rated under 
diagnostic code 5262, which evaluates impairment resulting 
from disability of the tibia and fibula.  According to this 
diagnostic code, evidence of nonunion of the tibia or fibula 
with loose motion and requiring a brace warrants the 
assignment of a 40 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Code 5262 (2000).  Evidence of malunion of the tibia 
or fibula with marked knee or ankle disability will result in 
the assignment of a 30 percent rating.  Id.  Evidence of 
malunion of the tibia or fibula with moderate knee or ankle 
disability is necessary for a 20 percent evaluation.  Id.  A 
10 percent rating requires evidence of malunion of the tibia 
or fibula with slight knee or ankle disability.  Id.  

Importantly, the February 1999 VA joints examination 
essentially consisted of an evaluation of the veteran's 
knees.  Although the examiner diagnosed residuals of 
bilateral shin splints in addition to bilateral knee strain, 
the examination did not include a specific discussion of the 
veteran's service-connected right and left tibia disabilities 
or any associated ankle pathology.  This additional evidence 
regarding the presence or absence of symptomatology 
associated with the veteran's right and left tibias as well 
as her right and left ankles is necessary to evaluate 
properly her service-connected residuals of right and left 
tibial stress fractures.  See, 38 C.F.R. § 4.71a, Code 5262 
(2000).  The Board concludes, therefore, that the VA 
orthopedic examination conducted on remand should include a 
specific discussion of the presence or absence of all 
pertinent pathology associated with these service-connected 
disabilities.  See, 38 C.F.R. § 4.71a, Code 5262.  

III.  Bilateral Knee Disability

As the Board discussed in the previous portion of this 
decision, the veteran's service-connected residuals of 
bilateral tibial stress fractures may be evaluated under 
Diagnostic Code 5262, which rates impairment resulting from 
disability of the tibia and fibula.  According to this 
Diagnostic Code, impairment of the tibia and fibula is 
evaluated, in part, based upon the extent of associated knee 
disability.  38 C.F.R. § 4.71a, Code 5262 (2000).  

Importantly, at the personal hearing conducted before the 
hearing officer at the RO in April 2000, the veteran 
testified that she has knee problems which are separate and 
distinct from her service-connected residuals of bilateral 
tibial stress fractures.  Hearing transcript (T.) at 11-12.  
Specifically, she asserted that she sometimes experiences 
symptoms with her knees even when she does not feel any 
symptomatology associated with the shin splints or muscle 
cramps in the backs of her legs.  T. at 11-12.  

At the February 1999 VA joints examination, the veteran 
continued to complain of knee pain.  This evaluation of the 
veteran's knees demonstrated no swelling, deformity, loose 
motion, or lateral instability and only very slight 
limitation of motion of each knee joint.  See, 38 C.F.R. 
§ 4.71a, Plate II (2000).  The examiner diagnosed bilateral 
knee strain but did not express an opinion concerning the 
etiology of this disorder.  

The Board acknowledges that this recent VA examination was 
essentially negative with regard to the veteran's knees.  
Importantly, however, in view of the veteran's subsequent 
complaints of continued knee pathology separate and distinct 
from her service-connected bilateral tibia disabilities, the 
Board concludes that she should be accorded another VA 
orthopedic examination.  Such an evaluation should include an 
examiner's opinion regarding the etiology of any diagnosed 
knee disability.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should also furnish the veteran 
the appropriate release of information 
forms in order to obtain previously 
unobtained copies of any VA and private 
medical records pertaining to treatment 
that she has received for her depression, 
bilateral knee disability, and 
service-connected bilateral tibial 
disorder since her discharge from active 
military duty.  Copies of all such 
available, previously unobtained records 
should be associated with the veteran's 
claims folder.  

3.  Regardless of the veteran's response, 
the RO should request the Mental Health 
Clinic at the VAMC in Bay Pines, Florida 
as well as the Orthopedic Clinic at the 
Bay Pines VAMC to furnish copies of 
records of treatment that the veteran has 
received at those facilities since her 
separation from service, especially those 
developed since March 2000.  Copies of all 
such available, previously unobtained 
records should be associated with the 
veteran's claims folder.  

4.  The RO should also obtain any 
Vocational Rehabilitation folder that may 
have been compiled for the veteran, 
including any vocational assessment 
completed for her.  All available 
documents received should be associated 
with the claims folder.  

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder that she may have.  
The claims folder should be made available 
to the examiner in connection with the 
examination.  All necessary tests and 
studies should be completed.  The examiner 
should be asked to express an opinion as 
to whether it is as likely as not that any 
psychiatric disorder diagnosed on 
examination is related in any way to the 
veteran's active military duty.  

6(a).  In addition, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and etiology of any 
bilateral knee disorder that she may have 
as well as the severity of her 
service-connected residuals of a right 
tibial stress fracture and her 
service-connected residuals of a left 
tibial stress fracture.  The claims folder 
should be made available to the examiner 
in connection with the examination.  In 
addition to x-rays of the veteran's 
tibias, knees, and ankles, all necessary 
tests and studies should be completed.  
The examination should also include the 
ranges of motion of the veteran's knees 
and ankles.  

6(b).  The examiner should be asked to 
express an opinion as to whether it is as 
likely as not that the veteran has a 
bilateral knee disability that is separate 
and distinct from her service-connected 
residuals of bilateral tibial stress 
fractures.  If so, the examiner should 
specifically identify the bilateral knee 
disorder and should express an opinion as 
to whether it is as likely as not that 
such a disability is related in any way to 
the veteran's active military duty or to 
her service-connected residuals of 
bilateral tibial stress fractures.  

6(c).  The examiner should also be asked 
to discuss the presence or absence of knee 
or ankle pathology associated with the 
service-connected residuals of right and 
left tibial stress fractures.  
Additionally, the examiner should note 
whether the veteran has malunion or 
nonunion of her right and left tibia, 
whether she has loose motion, and whether 
her bilateral tibia disability requires 
braces.  Finally, the examiner should 
address the effect, if any, of the 
service-connected residuals of right and 
left tibial stress fractures on her 
employability.

7(a).  The RO should then re-adjudicate 
the issues of entitlement to service 
connection for depression and for a 
bilateral knee disability as well as the 
claims of entitlement to compensable 
disability ratings for service-connected 
residuals of a right tibial stress 
fracture and for service-connected 
residuals of a left tibial stress 
fracture.  In re-adjudicating the 
compensable rating claims, the RO should 
consider the appropriateness of staged 
ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

7(b).  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the statement of the case 
(with regard to the veteran's bilateral 
knee claim) and the last SSOC (with regard 
to her depression and bilateral tibia 
claims).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


